Title: To John Adams from Henry Guest, 28 February 1808
From: Guest, Henry
To: Adams, John



Honorable Sir
Brunswick 28 Febuary E—Jersy 1808—

Your Letter of 18 January 1806 Per post Came duly to hand and I Assure you that it gave Me greate pleasure,—for which be pleased to Except My Most Greatefull Thanks—until Very Lately I had no Subject that I thought Worthy of my the Notice of your Superior Mind—The Rever John Murry of Boston Lately paid Me A Short Visit As An Old frind that took him by the hand When he Was A Strainger in this Country—I Asked him what Was Our friend Mr. Adams About in this Critical time of Our Country—His Answer—He is about his Farm mending up his fences &c &c—So far so good Was my thought I Dair Say his Mind was Not Idly for the Salvation of his Country as his Second Self is high in the Estimation of his Fellow Citizens His Fathers Expierence and Advice, is Not Wanting to him—of this I was fully Sensible,—When I Read his Repourt of the 31 of December Last to the Senate, in the Case of John Smith of the State of Ohio—I Congratelated our Country that We had a Man of Such Superiour powers in that Honorb. Department of Our Government and heartly Wished That At the Next Election He Might be Brought forward to fill the Vice Presidants Seat at Least. And As I am informd He is about the Middle Age, hope he May rise to that of the Highest honour Our grateful Country has it in their Country to Give—
Sir It apears there has been Consultations at the Seat of Govern. Whom to nomenate at the next Election and that this forwardness is Much Dispised by Men of Superior Understanding—I trust the Sons of Our Eastren States Will Come forward and Claim A right to Nominate and Suppourt one at Least of the Candidates As that Most respectable part in Our Government Certainly was and Ought to Come forward for that purpose—Nither Do I think that the honist parts of Our Country Will be Sattisfied if one of the hiest Departments is Not fixed in one of the Eastren States
Sir My pen has Carried its ink Much farther than perhaps four Score Years Should have gone in this Vale of Struggle I trust that your Superior Knoledge will pardon All that is not Agreable to your Piercing Eye—
Yours Most Affectionately—

Henry Guestpost. please to turn over.
When Mr Murry Made the Answer As in the Enclosed I rose and got My Cane that is Made of true American grought 4 feet 6 inches Long and Desired him to prefetch it to you, But on Examining it found Some of the Varnish Worn off, Which was A Disappointment to Me, and He Excepted it. This thought Struck Me that As it Could Not be Broke It Might Serve you to Kill the Stoutest Serpent that was among the grass as Well as to Support Your tottring Limbs if You reached My Age, Some times Our Disappointments turns Out to Advantage Let Me try this point. I have Another Made for you, and As Your Son Will Come by My Dore on his return home Will You be So good as to desire him to Call on Me for it As I Shall be greately pleased to See one of our Most Superior Men before I go to the World of Spirits or if it is Not too Much for Me to Ask for him to Stay one Night With Me, He shall have A Clean Bed And if A Dry Excalent Soft Water I dare Say As good as That of Father Jacobs well that So Much is Said of it in times of old—Most heartily Wishing You health and As Much happyness As this Lower Region Can Affoard
I Am Hond. Sir your Most Humble Servt—
Henry Guest
